EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims
Replace Claims 22 and 23 with the following:

22. An apparatus that is responsive to locations of prospective recipients of online requested goods/services that are requested to be provided at planned provisioning spots, the online requested goods/services to be provided by a prospective provider of the requested goods/services, the apparatus comprising:
at least one of plural processors controlled by the prospective provider and operating to assign a temporary transaction identification sequence (TID) to a prospective recipient and to a transaction involving the requested goods/services of the prospective recipient that are requested online to be provided by the prospective provider at a respective planned provisioning spot, the assigned TID being one that is unique to the online requested goods/services and one that is deleted
when the transaction completes upon providing the requested goods/service;
at least one of plural processors controlled by the prospective provider and operating to download the assigned TID into a location revealing mobile device of the prospective recipient;
at least one of plural processors controlled by the prospective provider and operating to repeatedly determine [[the]]a location of the location revealing [[the]] mobile device based on wireless transmissions by the mobile device, the transmissions providing the assigned TID;
based on the repeatedly determined location, at least one of plural processors operating to determine how far away the prospective recipient is from the planned provisioning spot in terms of at least one of radial distance, effective distance and chronological distance;
at least one of plural processors responding to at least one of the determined distance- wise and/or timewise separations of the prospective recipient from the planned provisioning spot, and
operating to determine whether to commit to providing the requested goods/services;
at least one of plural processors responding to the determination to commit, and
responsively informing the prospective recipient of the commitment; and
at least one of plural processors responding to completion of the transaction by deleting the TID from the mobile device.

23. A computer system comprising one or more processors and a memory having collectively stored therein instructions that, when executed by the one or more processors, cause the one or more processors to:
assign a temporary transaction identification sequence (TID) to a prospective recipient and to a transaction involving a prospective provider and goods/services requested online by the prospective recipient to be provided by the prospective provider at a respective planned provisioning spot, the assigned TID being one that is unique to the online requested goods/services and one that is deleted when the transaction completes upon the prospective provider providing the requested goods/service;
download the assigned TID into a location revealing mobile device of the prospective recipient;
repeatedly determine [[the]]a location of the location revealing [[the]] mobile device based on wireless transmissions by the mobile device, the transmissions providing the assigned TID;
based on the repeatedly determined location, determine how far away the prospective
recipient is from the planned provisioning spot in terms of at least one of radial distance, effective distance and chronological distance;
in response to at least one of the determined distance-wise and/or timewise separations of the prospective recipient from the planned provisioning spot, determine whether the prospective provider will commit to providing the requested goods/services;
in response to determining to commit, inform the prospective recipient of the commitment;
and in response to completion of the transaction, deleting the TID from the mobile device.


Reasons for Allowance
Claims 1-23 are allowable.
The following is an examiner’s statement of reasons for allowance: 

Definite Claim Language
The newly amended claims no longer recite indefinite language.  The rejections under 35 USC 112(b) are overcome by amendment to the claims.

Allowable Subject Matter
Claims 1-23 are allowable over the prior art.  The combination of elements and the claim as a whole are not found in the prior art.

Regarding Claims 1-23, as discussed in the Non-Final Rejection dated 12/9/2021, neither Nelson (US 2019/0361463 B1) nor Reistad (US 2009/0307143) nor the totality of the prior art anticipate or render obvious the method carried out by or on behalf of a prospective provider of the requested goods/services in the context of the claims as a whole.
While the prior art teaches some aspects and features of claims 1, 22 and 23, for each claim above, the Examiner emphasizes the unique combination of features as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.

	
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625